                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOHN PHILLIP WALKER, JR.,

                              Plaintiff,
                                                                     No. 2:20-cv-00164-MV-KRS
v.

GENESIS EXTRACTIONS, LLC.,

                              Defendant.

              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        Pro se Plaintiff John Walker seeks a temporary restraining order against Genesis

Extractions, LLC to release all hemp products that belong to W3 Hemp Farms, a company that

Walker owns. (Doc. 3). Pursuant to an amended order of reference from United States District

Judge Martha Vazquez (Doc. 7), the Court has considered the motion and the available record.

Having done so, the Court concludes ex-parte relief is unavailable and RECOMMENDS that

Plaintiff’s motion for a temporary restraining order be DENIED.


                                           BACKGROUND

        Walker owns W3 Hemp Farms (referred to as “W3”), a Kentucky-based company that, as

the name implies, farms hemp. (Doc. 1). At some point, W3 entered into a verbal contract with

Plug Supply in Colorado to process W3’s hemp crop. (Id.). Plug Supply was to act as the

exclusive broker for W3 and sell the processed biomass. (Id.). The parties would then split the

proceeds 60/40 in W3’s favor. (Id.). Under the arrangement, W3 “was to be paid in temporal

intervals (30 days partially then 60 days in full, pursuant to [Plug Supply’s] prearranged

contracts).” (Id.).




                                                                                             Page 1 of 7
       Plug Supply did not pay as promised. (Id.). When Walker inquired as to the status, Plug

Supply promised the money was forthcoming. (Id.). Walker, however, began investigating and

discovered that, contrary to W3’s and Plug Supply’s contract, Plug Supply not only had not

“processed [the] crop at [Plug Supply’s] facilities, they had used a broker, who[m] [Plug Supply]

gave 2.5% of [W3’s] product to, to secure another processor, Genesis Extractions to do the work

that [the W3 and Plug Supply] had previously agreed that [Plug Supply] would [itself]

exclusively perform.” (Id.).

       Fearing he had been misled, Walker travelled to Colorado to meet with Plug Supply.

(Id.). There, Walker saw he had been “grossly misled about the nature and capabilities of [Plug

Supply’s] processing facilities, that Plug was unable to [itself] perform the service which [W3]

had contracted with [Plug Supply] to exclusively perform.” (Id.). After some prying, Brad

Mynard, Plug Supply’s CEO, admitted to the “unauthorized arrangement” with Genesis. (Id.).

Walker then flew to New Mexico to meet with Louis, the owner of Genesis, who confirmed that

a broker had been used. (Id.). Lois had “an assortment of concerns about the legal nature of the

requests from Plug as to the processing and separation of the product that he had received from

Plug, which [Walker] easily concluded substantially devalued the end product [Walker] was

originally promised, on top of already giving 35.8 % of the product to the broker and Genesis

[Walker] was supposed to receive 60% of.” (Id.).

       Thereafter, Walker demanded Brad Maynard pay Walker in full. (Id.). In response,

Maynard told Walker that Maynard was retrieving the remainder of the crop on February 27,

2020 and internationally exporting the product. (Id.). Maynard informed Walker to direct

further communications to Maynard’s lawyer. (Id.). As a result, Walker is “fearful, absent

intervention from this court, that [he] will never see a dime of what[he] was originally promised



                                                                                         Page 2 of 7
and have been slaving night and day to provide to my family before my almost certain imminent

death.” (Id.) To that end, Walker filed this suit on February 26, 2020 together with a motion for

a temporary restraining order. The motion asks the Court to stop Genesis from releasing “any

and all hemp product pertaining to W3Hemp Farms . . . grown under license number #19-1010-

G.” (Doc. 3).


                                           DISCUSSION

        Three considerations prevent the Court from adjudicating this motion for a temporary

restraining order: (1) any cause of action belongs to W3, which cannot appear pro se in this

Court; (2) there is insufficient information for the Court to assure itself of its subject matter

jurisdiction; and (3) even if an attorney had entered an appearance and subject matter jurisdiction

did exist, the criteria for issuing an ex-parte order are not present.


                                       A. Real Party in Interest

        From the allegations of the complaint, the hemp crop belongs to W3, which is described

as a Kentucky company. (Doc. 1). W3, not Walker, holds the contract with Plug Supply, who

then gave the hemp crop to Genesis. In related lawsuit, of which this Court takes judicial notice,

W3 is alleged to be a corporation. See Genesis Extractions, LLC. v. The Plug Supply, No. 2:20-

cv-00165-GBW-KRS (D.N.M., filed Feb. 26, 2020), at Doc. 1, Compl.). A member of a

company or a shareholder in a corporation generally may not enforce the rights of the

corporation through a lawsuit in the individual’s name. See Fitzgerald v. Cent. Bank & Tr. Co.,

257 F.2d 118, 120 (10th Cir. 1958) (“It is the well-established general rule that ordinarily a

corporation is regarded as a legal entity separate and distinct from its members.”). Thus, any

cause of action in this case belongs to W3. W3, however, is not a party in this action.



                                                                                             Page 3 of 7
       Moreover, while the failure to name a real party in interest is not necessarily fatal to

jurisdiction, a corporation or company must be represented by an attorney to appear in federal

court. See Tal v. Hogan, 453 F.3d 1244 (10th Cir. 2006) (citing Harrison v. Wahatoyas, LLC,

253 F.3d 552, 556 (10th Cir. 2001) (“As a general matter, a corporation or other business entity

can only appear in court through an attorney and not through a non-attorney corporate officer

appearing pro se.”)); see also D.N.M.LR-Civ. 83.7 (“A corporation, partnership or business

entity other than a natural person must be represented by an attorney authorized to practice

before this Court”). The Court should not allow Walker to circumvent the attorney requirement

by purporting to sue in his individual capacity on claims that truly belong to W3. Walker says he

hired an attorney but a lawyer did not file the complaint or the motion for a temporary restraining

order, and no attorney has entered on behalf of Walker. (Doc. 4). In sum, Walker may not

himself prosecute the motion for injunctive relief.

                                  B. Subject-Matter Jurisdiction

       Federal courts have subject matter jurisdiction over cases where the amount in

controversy exceeds $75,000, exclusive of interest and costs, and is between citizens of different

states. 28 U.S.C. § 1332(a) (2018). A plaintiff must provide the basis of subject-matter

jurisdiction in the complaint, see Fed. R. Civ. P. 8, and the Court must be independently satisfied

that subject-matter jurisdiction exists to proceed in a case. See State Farm Mut. Auto. Ins. Co. v.

Narvaez, 149 F.3d 1269, 1270-71 (10th Cir. 1998). The Court may sua sponte raise subject-

matter jurisdiction at any time, and the parties may not waive the Court’s jurisdiction. See

Louisville & N. R. Co. v. Mottley, 211 U.S. 149, 152 (1908).

       For diversity purposes, the citizenship of business entities depends on their nomenclature.

A corporation is a citizen of the states in which it is incorporated and in which the corporation



                                                                                           Page 4 of 7
maintains its principal place of business, if different. See 28 U.S.C. § 1332(c). However,

partnerships, limited partnerships, and limited liability companies are citizens of each state in

which any partner or member is a citizen. Carden v. Arkoma Assocs., 494 U.S. 185, 195-96

(1990) (stating the citizenship of business entities is determined by the citizenship of its

members). In other words, if the plaintiff shares citizenship with any of the possible

combinations of citizenships for defendant business entities, diversity is destroyed and this Court

may not hear the controversy.

       In this case, the Court is unable to ascertain subject-matter jurisdiction and by extension

whether it has the authority to adjudicate the motion for a temporary restraining order. Walker

alleges he is from Tennessee, W3 is a “Kentucky” company, and Genesis is a New Mexico

limited liability company. (Doc. 1). The related lawsuit alleges W3 is a Kentucky corporation.

See Genesis Extractions, LLC. v. The Plug Supply, No. 2:20-cv-00165-GBW-KRS (D.N.M.,

filed Feb. 26, 2020), at Doc. 1, Compl.). The identity and citizenship of each of Genesis’

members is not alleged; nor is it clear where, if W3 is corporation, it was incorporated and

principally does business; or, if a company, the identity of its members and their respective states

of residence. Because the Court cannot assure itself of subject-matter jurisdiction at this

juncture, it should not issue an ex-parte order restraining Genesis.

                                  C. Temporary Restraining Order

       A TRO is an extreme remedy issued without notice to the opposing party designed to

preserve the status quo while the movant prepares a motion for preliminary injunction and before

the Court can hear the merits. See Nova Health Systems v. Edmondson, 460 F.3d 1295, 1298

(10th Cir. 2006). Under Federal Rule of Civil Procedure 65(b), the plaintiff must provide

“specific facts in an affidavit or a verified complaint [that] clearly show that immediate and



                                                                                               Page 5 of 7
irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

in opposition.” The Court has examined Walker’s filings. There is no such verification or

affidavit here to establish the immediacy of the injury that would preclude the Court from

hearing Genesis’ response in this case.

       Moreover, to obtain a TRO, the moving party must show (1) a likelihood of success on

the merits; (2) a likelihood that the movant will suffer irreparable harm in the absence of a

restraining order; (3) that the balance of equities tips in the movant's favor; and (4) that the

injunction is in the public interest. See RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th

Cir. 2009) (citing Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008)). “[A] showing of probable

irreparable harm is the single most important prerequisite for the issuance of a [restraining

order;] the moving party must first demonstrate that such injury is likely before the other

requirements’ will be considered.” DTC Energy Grp., Inc. v. Hirschfeld, 912 F.3d 1263, 1270

(10th Cir. 2018) (citation omitted). Here, Walker cannot sustain that burden for two reasons.

       First, Walker’s chief complaint is monetary: “absent intervention from this court,”

Walker complains, he “will never see a dime of what[he] was originally promised[.]” But “the

movant must demonstrate a significant risk that he or she will experience harm that cannot be

compensated after the fact by money damages.” Id. Second, in the related lawsuit, Genesis has

asked the Court to interplead the processed hemp. See Genesis Extractions, LLC. v. The Plug

Supply, No. 2:20-cv-00165-GBW-KRS (D.N.M., filed Feb. 26, 2020), at Doc. 1, Compl.). Thus,

even if money is an inadequate remedy, Genesis recognizes the hemp is subject to dispute and is

effectively preserving the status quo by keeping the processed hemp at its facilities in Radium

Springs and asking the Court to take custody of it, however impractical that may be. Thus, there




                                                                                             Page 6 of 7
is no immediate threat to Walker of losing the processed hemp. Walker may litigate his

entitlement to the hemp or that of his company’s (with a lawyer) in the related lawsuit.


                                              CONCLUSION

       For the reasons set forth above, Walker has not established entitlement to the extreme ex-

parte relief he seeks. The Court, therefore, RECOMMENDS the motion for temporary

restraining order (Doc. 3) be DENIED.

       IT IS FURTHER RECOMMENDED that Plaintiff be permitted to file a motion for a

preliminary injunction at his election with notice to Genesis provided Plaintiff (a) retains

counsel; (2) amends his complaint to name his company as the real party in interest or allege

why he may prosecute this matter in his individual capacity; (3) amends his complaint to identify

the required information for the Court to determine whether diversity of citizenship is present;

and (4) includes in the motion for injunctive relief facts establishing the irreparable injury as well

as the other elements for relief.



                                               _____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE

       WITHIN FOURTEEN (14) DAYS AFTER A PARTY IS SERVED WITH A COPY OF THESE
PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, THAT PARTY MAY, PURSUANT TO 28
U.S.C. § 636(B)(1), FILE WRITTEN OBJECTIONS TO SUCH PROPOSED FINDINGS AND
RECOMMENDED DISPOSITION. A PARTY MUST FILE ANY OBJECTIONS WITH THE CLERK OF
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO WITHIN THE
FOURTEEN (14) DAY PERIOD ALLOWED IF THAT PARTY WANTS TO HAVE APPELLATE REVIEW
OF THE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION. IF NO OBJECTIONS ARE
FILED, NO APPELLATE REVIEW WILL BE ALLOWED. PURSUANT TO FED. R. CIV. P. 72(B)(2), A
PARTY MAY RESPOND TO ANOTHER PARTY’S OBJECTIONS WITHIN FOURTEEN (14) DAYS
AFTER BEING SERVED WITH A COPY OF THE OBJECTIONS.




                                                                                            Page 7 of 7
